EXECUTION VERSION


Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, CA 95054
August 21, 2019
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Brett Hendrickson
Wes Cummins
Gentlemen:
This letter (this “Agreement”) constitutes the agreement between Telenav, Inc.
(the “Company”), on the one hand, and Nokomis Capital, L.L.C. (“Nokomis”) and
each of the other related Persons (as defined below) set forth on the signature
pages to this Agreement (collectively with Nokomis, the “Nokomis Group”), on the
other hand. The Nokomis Group and its Affiliates (as defined below) and
Associates (as defined below) are collectively referred to as the “Investors.”
1.2019 Annual Meeting. Unless Wes Cummins (“Mr. Cummins”) declines the
nomination, the Company agrees to nominate Mr. Cummins for election as a Class I
director of the Company’s Board of Directors (the “Board”) at the Company’s 2019
Annual Meeting of Stockholders (the “2019 Annual Meeting”) with a term expiring
at the Company’s 2022 Annual Meeting of Stockholders. The Company will recommend
that the Company’s stockholders vote, and will solicit proxies, in favor of the
election of Mr. Cummins at the 2019 Annual Meeting and otherwise support Mr.
Cummins for election in a manner no less rigorous and favorable than the way
that the Company supports its other director nominees at the 2019 Annual
Meeting.
2.    Compliance with Laws and Company Policies. The Investors understand that,
as a condition to the nomination of Mr. Cummins as a director, the Company may
require Mr. Cummins, to the extent such requirements have historically and
customarily been applied to non-employee directors of the Company, to agree in
writing, during the term of any service as a director of the Company, to
(a) comply with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to members of the Board, including, without limitation,
the Company’s code of conduct, insider trading policy, Regulation FD policy,
related party transactions policy and corporate governance guidelines, in each
case as amended from time to time; and (b) keep confidential and not publicly
disclose discussions and matters considered in meetings of the Board and its
committees or other confidential information of the Company that Mr. Cummins
receives from the Company, unless previously disclosed publicly by the Company.
3.    No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, Mr. Cummins, during his term of service as a director of the Company,
will not be prohibited from acting in his capacity as a director or from
complying with his fiduciary duties as a director of the Company (including,
without limitation, voting on any matter submitted for





--------------------------------------------------------------------------------




consideration by the Board, participating in deliberations or discussions of the
Board and making suggestions or recommendations or raising issues to the Board),
all in accordance with the agreement set forth in paragraph 4.
4.    Voting Commitment. During the Restricted Period, at each annual or special
meeting of the Company’s stockholders, Nokomis will cause the Investors to
(a) cause all Voting Securities (as defined below) beneficially owned by them to
be present for quorum purposes; and (b) vote all Voting Securities beneficially
owned by them in a manner consistent with the recommendation of the Board.
5.    Director Benefits. Mr. Cummins will be (a) compensated for his service as
a director and will be reimbursed for his expenses on the same basis as all
other non-employee directors of the Company other than Ken Xie (“Mr. Xie”);
(b) granted equity-based compensation and other benefits on the same basis as
all other non-employee directors of the Company other than Mr. Xie; and
(c) entitled to the same rights of indemnification and directors’ and officers’
liability insurance coverage as the other non-employee directors of the Company
as such rights may exist from time to time. If Mr. Cummins resigns prior to the
expiration of the Restricted Period, all of his granted but unvested
equity-based compensation will automatically vest on his date of resignation.
6.    Standstill. From the date of this Agreement until 11:59 p.m., Pacific
time, on the day of the Company’s 2020 Annual Meeting of Stockholders (such
period, the “Restricted Period”), the Nokomis Group will not, and the Nokomis
Group will cause each of the Investors and its and their respective Affiliates,
Associates principals, directors, general partners, officers, employees, agents
and representatives acting on its respective behalf not to, in any way, directly
or indirectly (in each case, except as expressly permitted by this Agreement):
(a)    (i) make, participate in or encourage any “solicitation” (as such term is
used in the proxy rules of the Securities and Exchange Commission (the “SEC”))
of proxies with respect to the election or removal of directors or any other
matter or proposal; (ii) become a “participant” (as such term is used in the
proxy rules of the SEC) in any such solicitation of proxies or consents; or
(iii) seek to advise, encourage or influence any Person with respect to the
voting of any Voting Securities; provided, however, that except as set forth in
paragraph 4, nothing herein shall be interpreted to restrict the Investors’
ability to vote their shares on any proposal duly brought before the Company’s
stockholders as each member of the Investors determines in its sole discretion;
(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC), directly or indirectly, the Company’s stockholders for
the approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise, or cause or encourage any Person to initiate
or submit any such shareholder proposal;
(c)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board; (ii) seek, alone or in
concert with others, the removal of any member of the Board; or (iii) make a
request for any stockholder list or other similar Company





--------------------------------------------------------------------------------




records provided, however, that nothing herein shall prohibit Mr. Cummins from
making such a request in his capacity as a director;
(d)    (i) form or join (whether or not in writing) in a partnership, limited
partnership, syndicate or other group, including, without limitation, a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (other than any group comprised solely of Investors);
(ii) deposit any Voting Securities into a voting trust, arrangement or
agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than solely with other Affiliates
of the Nokomis Group with respect to Voting Securities now or hereafter owned by
them;
(e)    act, alone or in concert with others, to (i) control or seek to control,
or influence or seek to influence, the management, the Board or the policies of
the Company (including, without limitation, any material change to the
capitalization or dividend policy of the Company or any material change in the
Company’s management, business or corporate structure); provided, however, that
nothing herein shall limit the Investors’ ability to communicate their views
with respect to the aforementioned privately to the Board and management of the
Company; or (ii) seek, propose or make any public statement with respect to any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transaction involving the Company or
its subsidiaries;
(f)    with respect to the Company or the Voting Securities, (i) communicate
with the Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv)
pursuant to the Exchange Act in a manner inconsistent with the provisions of
this paragraph 6; (ii) participate in, or take any action pursuant to, any
“proxy access” proposal adopted by the SEC; or (iii) conduct any nonbinding
referendum or “stockholder forum”;
(g)    publicly make or disclose any statement regarding any intent, purpose,
plan or proposal with respect to the Board or the Company, its management,
policies, affairs or assets, or the Voting Securities or this Agreement, that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require, the waiver, amendment, nullification or invalidation of any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition;
(h)    other than with other Affiliates of the Investor, enter into any
agreements, understandings or arrangements (whether written or oral), with, or
advise, finance, assist or encourage, any Person, in connection with any of the
foregoing;
(i)    sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions, derivative agreements or
otherwise, voting rights decoupled from the underlying Voting Securities held by
the Investors to any third party; and





--------------------------------------------------------------------------------




(j)    (i) make or in any way participate as an offerer (as such term is defined
in Schedule TO under the Exchange Act), directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
involving the Company or its securities or assets (it being understood that the
foregoing will not restrict the Investors from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); or (ii) make, or support
any third party in making, any public proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
the Company to make a public announcement regarding any of the types of matters
set forth above in this paragraph 6(j).
7.    Ownership Trigger. Notwithstanding anything to the contrary in this
Agreement, if at any time the Investors cease to own more than five percent of
the outstanding shares of the Company’s common stock, then Mr. Cummins will
offer to resign as a director.
8.    Non-Disparagement. During the Restricted Period, the Company and the
Investors will each (and the Nokomis Group will cause the Investors to) refrain
from making, and will cause their respective Affiliates, Associates, principals,
directors, members, general partners, officers and employees not to make, any
statement or announcement that both relates to and constitutes an ad hominem
attack on, or that both relates to and otherwise disparages, impugns or is
reasonably likely to damage the reputation of, (a) in the case of statements or
announcements by any of the Investors, the Company or any of its Affiliates or
subsidiaries or any of its or their respective officers or directors or any
person who has served as an officer or director of the Company or any of its
Affiliates or subsidiaries; and (b) in the case of statements or announcements
by the Company, the Investors and its and their respective Affiliates and
Associates and their respective principals, directors, stockholders, members,
general partners, officers, employees and advisors, or any person who has served
as such. The foregoing will not prevent the making of any factual statement in
any compelled testimony or production of information, whether by legal process,
subpoena or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.
9.    Required Filings. In advance of their submission, the Company and Nokomis
will each give the other a reasonable opportunity to review and comment on any
filings to be made by them with the SEC concerning this Agreement (the “Required
Filings”). Neither the Company nor the Investors will (and the Nokomis Group
will cause the Investors not to) make any public statements with respect to the
matters covered by this Agreement (including, without limitation, in any filing
with the SEC, any other regulatory or governmental agency, any stock exchange or
in any materials that would reasonably be expected to be filed with the SEC)
that are inconsistent with, or otherwise contrary to, the statements in the
Required Filings.
10.    Expense Reimbursement. Within five business days of the date of this
Agreement, the Company will reimburse the Nokomis Group for its reasonable and
documented out-of-pocket expenses (up to a maximum of $10,000) incurred by the
Nokomis Group in connection with the negotiation and execution of this Agreement
and all related activities and matters.





--------------------------------------------------------------------------------




11.    Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” will have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and will include Persons who become
Affiliates of any Person subsequent to the date of this Agreement;
(c) “Associate” will have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and will include Persons who become Associates of any Person
subsequent to the date of this Agreement; (d) “Voting Securities” will mean the
shares of the Company’s common stock and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such shares or other securities, whether or
not subject to the passage of time or other contingencies; (e) “business day”
will mean any day other than a Saturday, Sunday or a day on which the Federal
Reserve Bank of San Francisco is closed; and (f) “beneficially own,”
“beneficially owned” and “beneficial ownership” will have the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.
12.    Representations of the Nokomis Group. Each member of the Nokomis Group,
severally and not jointly, represents and warrants as to itself that (a) this
Agreement has been duly authorized, executed and delivered by it and is a valid
and binding obligation of such Investor, enforceable against it in accordance
with its terms; (b) as of the date of this Agreement, none of Investors is a
party to any swap or hedging transactions or other derivative agreements of any
nature with respect to the Voting Securities; and (c) as of the date of this
Agreement, the Investors have not, directly or indirectly, compensated or agreed
to compensate Mr. Cummins for his service as a nominee or director of the
Company with any cash, securities (including, without limitation, any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement) or other form of compensation
directly or indirectly related to the Company or its securities (collectively,
“Unpermitted Compensation Arrangements”). For the avoidance of doubt, neither
compensation paid to Mr. Cummins for his regular services as an employee or
principal of the Nokomis Group nor any Person’s interest in any member of the
Nokomis Group and their funds shall be deemed to be an Unpermitted Compensation
Arrangement. The Nokomis Group represents and warrants that as of the date of
this Agreement, it is the beneficial owner of an aggregate of 4,794,205 shares
of Voting Securities.
13.    No Compensation Arrangements. During the Restricted Period, the Investors
will not (and the Nokomis Group will cause the Investors not to), directly or
indirectly, compensate Mr. Cummins for his service as a nominee or director of
the Company in any way, including, without limitation, with any Unpermitted
Compensation Arrangements. For the avoidance of doubt, Mr. Cummins shall be
permitted to receive compensation from Nokomis in his capacity as an employee of
Nokomis.
14.    Representations of the Company. The Company represents and warrants that
this Agreement (a) has been duly authorized, executed and delivered by it and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms; (b) does not require the approval of the
stockholders of the Company; and (c) does not and will not violate any law, any
order of any court or other agency of government, the Company’s Certificate of





--------------------------------------------------------------------------------




Incorporation or Bylaws, each as amended from time to time, or any provision of
any agreement or other instrument to which the Company or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument.
15.    Specific Performance. The Company and the Nokomis Group each acknowledge
and agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.
16.    Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement and
the Exhibit constitute the only agreement between the Nokomis Group and the
Company with respect to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement is binding upon and will inure to the benefit of the
parties and their respective successors and permitted assigns. Neither the
Company nor the Nokomis Group may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other party. Any purported transfer requiring
consent without such consent is void. No amendment, modification, supplement or
waiver of any provision of this Agreement will be effective unless it is in
writing and signed by the party affected thereby, and then only in the specific
instance and for the specific purpose stated therein. Any waiver by any party of
a breach of any provision of this Agreement will not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions will not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
17.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
The parties further agree to replace such invalid or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
18.    Governing Law; Forum. This Agreement is governed by and will be construed
in accordance with the laws of the State of Delaware. Each of the Company and
the Nokomis Group (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(c) agrees that it





--------------------------------------------------------------------------------




will not bring any action relating to this Agreement or otherwise in any court
other than such courts; and (d) waives any claim of improper venue or any claim
that those courts are an inconvenient forum. The parties agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in paragraph 20, or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No party will seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
19.    Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties and is not enforceable by any other Person.
20.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein, and all legal process in regard
hereto, will be in writing and will be deemed validly given, made or served if
(i) given by fax, when such fax is transmitted to the fax number set forth below
and the appropriate confirmation is received; or (ii) if given by any other
means, when delivered in person, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:
(a)    If to the Company:
Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, CA 95054
Attn:    General Counsel
Fax:    (408) 207-4754
with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94303
Attn:    Julia Reigel
Fax:    (650) 493-6811





--------------------------------------------------------------------------------




(b)    If to the Nokomis Group:
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Brett Hendrickson
Wes Cummins
Fax:    (972) 590-4109
with a copy (which will not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn:    Aneliya Crawford
Fax:    (212) 593-5955
At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
21.    Representation by Counsel. Each of the parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.
22.    Counterparts. This Agreement and any amendments hereto may be executed in
one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any such
counterpart, to the extent delivered by fax or .pdf, .tif, .gif, .jpg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”),
will be treated in all manner and respects as an original executed counterpart
and will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party may raise the use
of an Electronic Delivery to deliver a signature, or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of an
Electronic Delivery, as a defense to the formation of a contract, and each party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.





--------------------------------------------------------------------------------




23.    Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.
[Signature page follows.]





--------------------------------------------------------------------------------





If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement will constitute a binding agreement among
us.
Very truly yours,
TELENAV, INC.
By:    /s/ Dr. HP Jin    
Name:    Dr. HP Jin
Title:    President and Chief Executive Officer
ACCEPTED AND AGREED
as of the date written above:
NOKOMIS CAPITAL, L.L.C.
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL ADVISORS, L.P.
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL OFFSHORE FUND, LTD.
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Director




[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------




NOKOMIS CAPITAL PARTNERS, L.P.
By:    Nokomis Capital Advisors, L.P.
General Partner
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL MASTER FUND, L.P.
By:    Nokomis Capital Advisors, L.P.
General Partner
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
BRETT HENDRICKSON
/s/ Brett Hendrickson    
WES CUMMINS
/s/ Wes Cummins    






[Signature Page to Letter Agreement]